Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2010                                                                                                  Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  140901                                                                                                Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices


  v                                                                 SC: 140901
                                                                    COA: 296364
                                                                    Oakland CC: 2009-224777-FH
  WILLIAM LEO GRAY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 10, 2010 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2010                       _________________________________________
           d0719                                                               Clerk